February 1, 2013 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 7010 Washington, DC20549 Attn:H. Roger Schwall, Assistant Director Ronald M. Winfrey, Petroleum Engineer Re: Newfield Exploration Company Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 27, 2012 File No.: 001-12534 Ladies and Gentlemen: We are writing to confirm our telephone conversation of February 1, 2013 with Ronald M. Winfrey, Petroleum Engineer with the Securities and Exchange Commission.On behalf of Newfield Exploration Company (the “Company”), the Company has received the letter dated January 18, 2013 from the Staff and intends to submit its responses to that letter by February 28, 2013. Very truly yours, /s/ George W. Fairchild, Jr. George W. Fairchild, Jr., Controller
